Citation Nr: 1700150	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  10-36 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lower back disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for jungle rot of the bilateral feet.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971.  He had additional service in the U. S. Naval Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was afforded a hearing before a Veterans Law Judge in April 2013.  The VLJ is no longer before the Board; therefore, the Veteran was afforded the opportunity for another hearing.  In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of both proceedings is of record. 

At the hearing, the Veteran's representative moved that the record be held open for 60 days to allow for submission of additional medical evidence.  The motion was granted, but no further evidence has been received, and VA has not been made aware of any outstanding medical evidence to be obtained.

In February 2014 and March 2015, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   



FINDINGS OF FACT

1.  A lower back disability was not present until more than one year after the Veteran's discharge from active duty military service and is not etiologically related to service.

2.  Hypertension was not present until more than one year after the Veteran's discharge from active duty military service and is not etiologically related to service, to include exposure to herbicides.

3.  Jungle rot of the bilateral feet was not present in service and is not etiologically related to service, to include exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lower back disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 

3.  The criteria for service connection for jungle rot of the bilateral feet have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2016). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that all available pertinent treatment records have been obtained, to include service treatment records and post-service VA and private treatment records.  The Veteran's service personnel records have also been obtained, but the Social Security Administration (SSA) replied that the records associated with the grant of those benefits had been destroyed.  The Veteran was also provided with the necessary VA examinations.  

The Veteran reported treatment for his back in service at Yokosuka Naval Hospital and at Subic Bay.  Other than notations regarding treatment at these facilities found in service treatment records, records from these specific facilities are not associated with the claims file.  However, a review of service treatment records shows that, contrary to the Veteran's assertions, this treatment was for dental concerns, and not for his back.  

The Veteran has not identified any other relevant records that should be obtained, and the Board is not aware of such evidence.  Accordingly, the Board will address the merits of the claims.

II. Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Where a veteran served for at least 90 days during a period of war and manifests arthritis and hypertension to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d).

A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange). 38 C.F.R. § 3.307 (a)(6)(iii).  Furthermore, the diseases listed at 38 C.F.R. § 3.309 (e) shall, in turn, be presumptively service connected if this requirement is met, even though there is no record of such disease during service.  The presumptive diseases do not include musculoskeletal disorders of the back, hypertension, jungle rot, or onychomycosis.  38 C.F.R. § 3.309(e).

The U.S. Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III. Factual Background and Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Lower back disability

The Veteran claims to have a disability of the lumbar spine as a result of an injury sustained in service while playing basketball.  Service treatment records reveal complaints of back pain after making a jump in basketball the last evening.  Post-service medical evidence reveals a diagnosis of degenerative disc disease of the lumbosacral spine with spondylosis and degenerative joint disease of the lumbar spine.  However, the competent and probative evidence does not demonstrate a relationship between the currently diagnosed disabilities and the Veteran's military service. 

The Board first finds that the April 2014 VA examination of the spine is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As found by the March 2015 remand, the examiner relied on post-service treatment evidence that was not relevant to this veteran.  Moreover, the examiner stated in the opinion that service treatment records reveal no history or spine injury or treatment, which is incorrect.  Therefore, the Board determines that the April 2014 VA opinion has no probative value.  

The same examiner opined in March 2015 that mechanical back strain as experienced by the Veteran in service is generally transient and self-limited and does not cause structural or degenerative disc disease of the spine.  The examiner stated that there is no credible nexus between the current claimed back disability and the Veteran's active duty.

Another VA examination was performed in April 2015.  The examiner found that the Veteran's in-service basketball injury was self-limiting and that the fact that the Veteran continued to play basketball and denied recurrent back pain in medical histories taken in 1974 and 1977 suggests that the strain from playing basketball had resolved.  The examiner further noted that there was no evidence of a back disability for the next 35 years and that even the VA physical performed in June 2003 noted no back problems.  Finally, the examiner observed that the Veteran had done very physical work for the first 15 years after separation and that the degenerative disc disease was first found when the Veteran was 63 years of age.   The examiner concluded that a muscular strain does not lead to degenerative disc disease of the spine and that no nexus can be made.  

There are no competent, contradictory opinions of record.  The Veteran has offered his own statements in support of his history of back symptoms.  While such lay statements are competent as to the Veteran's contended symptoms, they are not competent evidence of the etiology of a complex disability, such as degenerative disc disease and degenerative joint disease of the lumbar spine.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007) (holding that some disabilities are not capable of lay observation).  Consequently, the Veteran is not competent to offer an opinion as to the etiology of his lumbar spine disability. 

In light of the above, the Board determines that the competent and probative evidence is against the Veteran's claim of entitlement to service connection for a lower back disability.  Service treatment records do not reflect a diagnosis of a chronic disability of the back and the competent and probative evidence supports the conclusion that the current disability was the result of intervening causes and less likely a result of an in-service event, injury, or disease.  The preponderance of the evidence is therefore against the claim of entitlement to service connection for a lower back disability and the claim is denied.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert, 1 Vet. App. at 53.

Hypertension 

The Veteran asserts that he had hypertension in service, but was not treated for the disability at that time.  He also contends that that he had high blood pressure in the years after service, but the disability remained untreated.  The Veteran further claims that his hypertension is associated with exposure to herbicides.   Current VA treatment notes document a diagnosis of hypertension.  However, service treatment records reflect no complaint, treatment, or diagnosis associated with hypertension.  In January 1967, an elevated reading of 180/80 was noted, but followed by a reading of 130/76, which is consistent with other readings reported in service treatment records.    

The April 2014 VA examiner opined that the Veteran's claimed hypertension did not have its onset in active duty, and is not otherwise related to anything in active duty, including the reported exposure to herbicides.  The rationale for the opinion was that service treatment records are silent for hypertension on active duty and that the disability was not diagnosed until 2008.  The examiner stated that there is no scientific evidence that exposure to herbicides causes hypertension. 

In March 2015, the same VA examiner noted the elevated reading of 180 systolic found in service treatment records, but stated that one reading does not make a diagnosis of hypertension and that such isolated readings may be due to multiple transient factors such as anxiety, exertion and exercise.  The examiner then concluded that the opinion from April 2014 was unchanged.

The Veteran's personnel records reveal that he served on the U.S.S. Polk County and U.S.S. WestChester County, which have the designation LST-1084 and LST-1167, respectively.  All ships with designation LST are on the list of ships VA has deemed were associated with herbicide exposure by VA, found at http://www.benefits.va.gov/compensation/claims-postservice- agent_orange.asp (last checked on December 18, 2016).  

Nevertheless, while the Veteran is presumed to have been exposed to herbicides in service, hypertension is not a disease that is presumed to be associated with that exposure.  Moreover, there is no competent evidence of record presenting a relationship between the Veteran's hypertension and his military service, to include herbicides.  The Veteran has also offered no other specific arguments in support of his claim.  While the Veteran is competent to speak to having been diagnosed with hypertension, he is not competent to diagnose himself with the disability.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007) (holding that some disabilities are not capable of lay observation).  Moreover, his assertions that he was diagnosed with, but not treated for, hypertension in service are consistently belied by the medical evidence.  See Curry v. Brown, 7 Vet. App. 59, 68   (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran). It is the duty of the Board as the fact finder to determine the credibility of the testimony and other lay evidence.  Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  It is further noted that not only may the Veteran's memory have dimmed with time, but self-interest may play a role in the more recent statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony); cf. Pond v. West, 12 Vet. App. 341, 346 (1999).  In light of the above, the Board finds that service connection for hypertension on a direct basis is not warranted.

Additionally, the post-service medical evidence does not establish that hypertension was diagnosed within one year of the Veteran's discharge in January 1971.  As cited by the April 2014 VA examiner, a June 2013 VA treatment note states that the Veteran's hypertension was diagnosed five years earlier, which would have been 2008.  In addition, a June 2003 VA treatment note explicitly states that the Veteran's review of systems was negative for hypertension.   Consequently, service connection on a presumptive basis is also not warranted.  38 C.F.R. § 3.309.

In light of the above, the Board determines that a preponderance of the evidence is against the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert, 1 Vet. App. at 53.  Therefore, the claim is denied. 

Jungle rot of the bilateral feet

The Veteran contends that he experienced jungle rot while serving in Vietnam and that he also has a current diagnosis of jungle rot of the bilateral feet.  He reported that the disability manifested after he walked barefoot in the beach area when on shore in Vietnam.  

Service treatment records are silent for complaint, treatment, or diagnosis associated with any disability of the feet.  Current treatment evidence demonstrates that the Veteran has onychomycosis of the bilateral toenails, but no other disability of the skin of the lower extremities.     

In April 2014, the Veteran was afforded a foot examination for musculoskeletal disabilities of the feet.  The examiner noted that the disability in question was a skin disability and documented relevant findings in that regard.  The examiner stated a current diagnosis of onychomycosis of the bilateral feet.  The examiner documented the Veteran's assertions that he experienced a fungus of the toenails in service and that it was just treated in 2013 by his physician.  However, the examiner observed that treatment notes in 2003 were silent for the disability and that foot skin is susceptible to fungal infections and that the Veteran reported wearing boots all day at work during his 42 years at a gunpowder plant after service separation.  The examiner also stated that there is no scientific evidence that herbicide exposure causes onychomycosis.  Therefore, the examiner concluded that it is less likely as not that the current foot disability of onychomycosis had its onset in service or is otherwise related to active military service, including the reported exposure to herbicides.

Another opinion by the same examiner was received in March 2015.  The examiner stated that jungle rot is a skin lesion caused by cutaneous leishmaniasis, resulting from a variety of microorganisms.  The examiner further stated that while the Veteran has reported that he had jungle rot in service, there is no nexus between the current onychomycosis of the toe nails and jungle rot.  

The Board has contemplated the Veteran's statements in support of his claim.  He is competent to speak to symptoms he experienced in service, but he is not competent to diagnose the disability associated with those symptoms or ascribe an etiology to a current disability.  Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007) (holding that some disabilities are not capable of lay observation).  In this regard, the Board observes that the Veteran insisted at his August 2016 hearing that he has a current diagnosis of jungle rot, but there is no competent evidence that he has been diagnosed with jungle rot at any time in the past or present.  Moreover, as indicated by the March 2015 VA examiner, the symptoms of jungle rot are not congruous with the symptoms of toenail fungus described by the Veteran as what he observed in service.  Further, while the Veteran is competent to describe the symptoms he experienced in service, as well as the symptoms he experiences currently, he is not competent to address a relationship between the two sets of symptoms.  Whether such symptoms represent a chronic disability or the same disability or are otherwise related, is a question requiring specialized medical knowledge to answer.  The competent evidence does not establish that the current disability is a manifestation of the disability that the Veteran reported was present in service.  In light of the above, the Board finds that service connection for jungle rot of the bilateral feet is not warranted.

Accordingly, the Board determines that a preponderance of the evidence is against a finding that the Veteran's current diagnosis of onychomycosis of the bilateral feet is a result of his military service, to include exposure to herbicides.  Therefore, the claim is denied.  

ORDER

Entitlement to service connection for a lower back disability is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for jungle rot of the bilateral feet is denied.




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


